Case 5:19-cr-00003-JPB-JPM Document 97 Filed 01/19/21 Page 1 of 2 PageID #: 449




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling



  UNITED STATES OF AMERICA,

                               Plaintiff,

         v.                                                 Criminal Action No. 5:19-CR-3
                                                            Judge Bailey

  MICHAEL JOHN MAISEY,

                               Defendant.


                MEMORANDUM OPINION AND ORDER DENYING
       RECONSIDERATION OF ORDER DENYING COMPASSIONATE RELEASE

         Pending before this Court is yet anotherpro se letter motion seeking reconsideration

 of this Court’s prior denial of compassionate release [Doc. 96].

         On April 16, 2020, Mr. Maisey filed a motion seeking home confinement and

  compassionate release [Doc. 57]. By order entered April 20, 2020, this Court denied the

 transferto home confinement on the grounds that the defendant failed to show extraordinary

  and compelling reasons for his early release and that the defendant had failed to ask the

 Warden for compassionate release. The Court also noted “the instant offense forwhich he

 is incarcerated is for being a felon in possession of a firearm. This Court also notes the

 defendant has a lengthy criminal history which resulted in a criminal history category IV.

  Finally, this Court notes defendant’s pretrial bond was revoked afterfailing to appearforthree

 drug screens.” [Doc. 58].
Case 5:19-cr-00003-JPB-JPM Document 97 Filed 01/19/21 Page 2 of 2 PageID #: 450




         On May 4,2020, Mr. Maisey, through counsel, filed a motion seeking reconsideration

  of the denial of release [Doc. 59]. That motion documents that the defendant did in fact seek

  release from the Warden at Butner Low. Upon receipt of the motion to reconsider, this Court

  directed the Government to respond [Doc. 61].

         By order entered August 25, 2020, this Court denied the motion to reconsider

  [Doc. 73]. On September 17,2020, Mr. Maisey filed a letter motion seeking compassionate

  release [Doc. 84]. By order entered October 1, 2020, this Court denied that portion of the

  motion seeking compassionate release as duplicative of the prior motion, which was on

  appeal [Doc. 85].

         On January 7,2021, Mr. Maisey filed a motion seeking reconsideration of this Court’s

  October 1, 2020, Order [Doc. 94], which this Court denied on January 12, 2021.

         Now, the defendant has filed yet another motion for reconsideration only 7 days after

  the previous denial.

         Forthe reasons stated in this Court’s orderof January 12,2021 [Doc. 95], defendants

  pro se letter motion seeking reconsideration of this Court’s prior denial of compassionate

  release [Doc. 96] is DENIED.

         It is so ORDERED.

        The Clerk is directed to transmit copies of this Orderto any counsel of record and to

  mail a copy to the pro se petitioner

         DATED: January 19, 2021.

                                                     J   N PRESTON BAILEY
                                                     UNI       TES DISTRICT JU   E



                                               2
